UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-2216


In Re:   FRED WATERS ALLNUTT,

                Debtor.

---------------------------------

FRED WATERS ALLNUTT,

                Debtor - Appellant,

           v.

MICHAEL G. RINN,

                Trustee - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-CV-01739-RDB)


Submitted:   March 31, 2011                 Decided:   April 4, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fred Waters Allnutt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fred Waters Allnutt appeals the district court’s order

dismissing as moot his appeal from the bankruptcy court’s order

dismissing his bankruptcy case for failing to comply with 11

U.S.C. § 521(e)(2)(A) (2006).     We have reviewed the record and

find   no   reversible   error.   Accordingly,   we   affirm   for   the

reasons stated by the district court.        Allnutt v. Rinn, No.

1:10-cv-01739-RDB (D. Md. Oct. 5, 2010).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                  2